            Case 1:15-cr-00096-DAD-BAM Document 63 Filed 10/30/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 DENNIS LEWIS
   Special Assistant U.S. Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                              CASE NO. 1:15-CR-00096 DAD-BAM
13                                  Plaintiff,
14                           v.                             STIPULATION CONTINUING STATUS
                                                            CONFERENCE AND REGARDING
15   JAMES JOHNSON,                                         EXCLUDABLE TIME PERIODS UNDER
                                                            SPEEDY TRIAL ACT; FINDINGS AND ORDER
16                                 Defendants.
                                                            DATE: November 2, 2020
17                                                          TIME: 1:00 p.m.
                                                            COURT: Hon. Sheila K. Oberto
18

19
             This case is set for a status conference on November 2, 2020. The parties stipulate and request a
20
     continuance of the status conference to January 20, 2021 at 1:00 p.m. Defense counsel needs additional
21
     time to confer with his client.due to obstacles in communication due to COVID-19 restrictions in order
22
     to adequately review matters related to a resolution with his client. Additionally, on April 17, 2020, this
23
     Court issued General Order 617, which suspends all jury trials in the Eastern District of California
24
     scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters
25
     to a date after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury
26
     trials in the Eastern District of California until further notice, and allows district judges to continue all
27
     criminal matters. This and previous General Orders were entered to address public health concerns
28
     related to COVID-19.
                                                            1
30
            Case 1:15-cr-00096-DAD-BAM Document 63 Filed 10/30/20 Page 2 of 4


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

                                                           2
30
           Case 1:15-cr-00096-DAD-BAM Document 63 Filed 10/30/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.     By previous order, this matter was set for a status conference on November 2, 2020.

 8          2.     By this stipulation, defendant now moves to continue the status conference to January 20,

 9 2021 at 1:00 p.m., and to exclude time between November 2, 2020, and January 20, 2021, under Local
10 Code T4.

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has represented that the discovery associated with this case

13          includes investigative reports, video and photographs. All of this discovery has been either

14          produced directly to counsel and/or made available for inspection and copying. Additionally, the

15          parties have engaged in plea negotiations and the government has provided a plea agreement.

16                 b)      Counsel for defendant desires additional time to confer with his client, review

17          discovery, conduct investigation, and finalize plea negotiations.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of November 2, 2020 to January 20,

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        3
30
              Case 1:15-cr-00096-DAD-BAM Document 63 Filed 10/30/20 Page 4 of 4


 1            2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 2            T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 3            of the Court’s finding that the ends of justice served by taking such action outweigh the best

 4            interest of the public and the defendant in a speedy trial.

 5            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8            IT IS SO STIPULATED.

 9
10
      Dated: October 30, 2020                                   MCGREGOR W. SCOTT
11                                                              United States Attorney
12
                                                                /s/ KIMBERLY A. SANCHEZ
13                                                              KIMBERLY A. SANCHEZ
                                                                Assistant United States Attorney
14

15
      Dated: October 30, 2020                                   /s/ JOHN MEYER
16                                                              JOHN MEYER
17                                                              Counsel for Defendant
                                                                JAMES JOHNSON
18

19
                                              FINDINGS AND ORDER
20
21 IT IS SO ORDERED.

22
     Dated:        October 30, 2020                                  /s/   Sheila K. Oberto             .
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                            4
30
